DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 is dependent on claim 1 when it should depend on claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the memory hole opening" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the memory hole opening" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (United States Patent Application Publication No. US 2019/0181222 A1, hereinafter “Liao”).
In reference to claim 1, Liao describes a device which meets the claim.  Fig. 2A-14 of Liao disclose a memory device.   The examiner notes that fig. 14 shows two memory cells (C1 or C2) that are surrounded by the isolation structure grid (210); which comprises a first memory cell (C1 or C2), a first active region (CH1 OR CH2), a first word line (240a or 240b), a first capacitor (present but not shown in the figures), and a first bit line (230).  The first memory cell extends along a first direction (D2), a second direction (D1), and a third direction (depth wise into substrate (200)).  The examiner notes that fig. 2A and 2B shows a simpler view of the two memory cells (inside region (220)) surrounded by the isolation structure grid (210); note that there two memory cells inside each region (220).  Thus there is a second memory cell in an adjacent region (220) next to the first memory cell discussed above with regard to fig. 14.  The second memory cell (C1 OR C2) has a second active region (CH1 OR CH2), a second word line (240a or 240b), a second capacitor (present but not shown in the figures), and a second bit line (230).  The second memory extends along the first direction (D2), the second direction (D1), and the third direction (depth wise into the substrate (200)).  The second memory cell is adjacent to and electrically isolated (note isolation structure grid (210)) from the first memory cell along the first direction and connected to the first memory cell by at least one support (the substrate (200)) extending in the second direction.

Allowable Subject Matter
Claims 8-15 and 19 are allowed.
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a method of forming a memory device or a non-transitory computer readable medium that includes instructions that when executed by a controller of a processing chamber performs the operations of forming a memory stack with a sacrificial layer and alternating layers of a first material layer, a second material layer, and a semiconductor material layer and patterning the stack to form at least one support which comprises the sacrificial layer and the alternating layers of the first material layer, the second material layer, and the semiconductor material layer as described by the applicant in claims 8 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817